DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2020 has been entered.

Response to Arguments

Applicants' arguments, filed September 21, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

In light of the amendments to the claims, new prior art and non-statutory double patenting rejections are set forth below. However, many of the same references are used so the arguments relating to the prior art are addressed herein.

These arguments are not fully persuasive. This deficiency is addressed by the new Baber et al. reference as set forth below. Shimizu is relied upon for teaching the effects of altered aluminum content on optical properties and not an amorphous silicon oxide coating. The statements as to the functionality or lack thereof that is recited in the preamble of the claim are conclusory in nature and not supported by evidence. Arguments without factual support are mere allegations and are not found persuasive.
	Applicants also traverse on the grounds that the claimed invention achieves unexpectedly superior results. The specification (¶ [0039] of the specification as filed) recites that the claimed coating increases the molar absorption coefficient of the particles and more strict control of color characteristics such as reflectivity, transmittance, hue and chroma.
These arguments are unpersuasive. Applicants bear the burden of explaining the alleged unexpected results (see MPEP 716.02(b)) and must first establish what was expected. Applicants have also not established what the expected results would be and provided evidence that is reasonably commensurate in scope with the instant claims, that allows for particles comprise of any metal or metalloid element doped with a metal or metalloid element different from the first M1 metal or metalloid element. Various formulations were tested and the results reported, but it appears that many of the formulations were not coated with amorphous silicon dioxide although this is not completely clear from the tables set forth in the specification as filed. “[T]he discovery of a previously unappreciated property of a prior art composition, or of Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As set forth below, the person of ordinary skill in the art would be motivated to apply an amorphous silicon oxide coating to the particles of Burow et al. to protect metal oxide particles from acid erosion. The evidence in support of the alleged unexpected results does not outweigh the prima facie case of obviousness.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 15, 17 – 19, 23 and 25 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Burow et al. (US 4,911,760) in view of Baber et al. (Inhalation Toxicology, 2011).
Burow et al. discloses iron oxide (M1 = Fe) red pigments that prepared by growing iron oxide yellow α-FeOOH in the presence of other elements such as Al (M2) in quantities of 0.05 – 10% by weight (whole document, e.g., abstract). This results is the preparation of iron oxide particles that are doped with aluminum as required by the instant claims. Because of the color purity and low trace element content, the iron oxide red pigments are very suitable as environmentally friendly pigments for coloring lacquer systems, dispersions, plastics and building materials as well as coloring food stuffs (col 3, ln 46 – 51). In example 2 (col 4, ln 19 onward), 1.2 mol Al (206 mL of 3.0 M Al2O3 solution) and a total of 28.28 mole of Fe (21.59 L total of 200 g FeSO4/L) were used to prepare particles. Thus the ratio of M2/M1 is about 0.042, falling within the range of claim 18. Different amounts were used in claim examples 3 and 4 to prepare other aluminum doped iron oxide particles. As can be seen in table 2, the 
The presence of at least a partial coating of amorphous silicon dioxide and primary particle size is not disclosed.
Baber et al. discloses that magnetic nanoparticles (MNPs) are particularly useful in fields such as contrast agents for magnetic resonance imaging  and drug/gene delivery, but also filed beyond medicaine/biology, including catalysts, nuclear waste and environmental contaminants (¶ bridging p 532 and 533). MNPs are made from metal such a Fe, Co, Ni and their alloys which are susceptible to oxidation, which can degrade the magnetic tendencies of the materials (p 533, col 1, ¶ 1). The particles can become airborne either intentionally or occupationally during the manufacturing process and the effects of such airborne particles on the respiratory system is critical to consider (p 533, col 1, ¶ 3). The ability to endure pH changes without particle erosion and resistance to agglomeration and precipitations are appealing characteristics that require specialized production techniques, which include protective outer coatings around the inner magnetic core (p 533, col 1, ¶ 2). Uncoated iron oxide particles were compared with such domains embedded within amorphous silica matrices (p 533, col 1, ¶ 4 and col 2, ¶ 2). The coated particles were 32 or 35 nm in diameter (table 1). The effects of amorphous silica coatings on the stability against acidic erosion, diminished mobilization of soluble iron and reduced adverse cellular effects on in vitro BEAS-2B cells were investigated (p 537, col 1, ¶ 3). The silica coated particles demonstrated enhanced resistance to acidity compared to uncoated iron oxide (p 537, col 2, ¶ 1) and the coating prevented the concentration of soluble iron from escalating after exposure to 2% sulfuric acid (p 537, col 2, ¶ 3). 

The color intervals L*, a* and b* are reported in table 2 (col 6) of Burow et al. but in comparison to a particular reference material. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). This also applied to average molar absorption coefficient that is not reported but the prepared materials necessarily have such a property.
The preamble of the claim indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of 
Note that claims 15, 17 and 19 do not actually require the preparation of a dispersion but dispersions are used by Burow et al. to characterize various properties of the particles such as L*, a* and b*. 

Claims 14, 15, 17 – 19, 23 and 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Burow et al. and Baber et al. as applied to claims 14, 15, 17 – 19, 23 and 25 - 27 above, and further in view of Shimizu et al. (US 2013/0257035).
Burow et al. and Baber et al. are discussed above.
Explicit motivation to vary the aluminum content of the iron oxide particles is not disclosed.
Shimizu et al. discloses that aluminum doping of the magnetite (an iron oxide) contributes to the optical behavior of the magnetite layer (¶ [0051]). The improved characteristics of the aluminum doped magnetite layer include a better gloss with clearer and more intense interference color (¶ [0054]). The preferred aluminum content is 0.1 – 5% by weight (¶ [0052]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of aluminum dopant in the iron oxide particles of Burow et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the data in Burow show differences in color and Shimizu et al. discloses that the amount of aluminum dopant of iron oxide alters the optical properties of iron oxide and thus the amount of aluminum dopant is a results effective parameter that would routinely optimized by one of .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burow et al., Baber et al. and optionally Shimizu et al. as applied to claims Burow et al. and Baber et al. above, and further in view of Sliwinski et al. (US 2001/0022151).
Burow et al., Baber et al. and Shimizu et al. are discussed above.
A solid solution of the particles is not disclosed.
Sliwinski et al. discloses a new solid solution having a conundrum-hematite crystalline structure useful as inorganic color pigments, with the host having such a structure that is doped with one or more elements such as aluminum (whole document, e.g., abstract). Table 1 shows a partial listing of compounds that form solid solution according to present invention and Fe2O3 is among the suitable materials. One of the primary uses for the solid solution would be as military camouflage paint or netting applications that allows the radiation signature of the material to match the reflectance properties of the background but could also be used in general paint or polymer markets (¶ [0009]).  The solid solutions are prepared by thoroughly mixing the host and guest components, both typically metal oxides, followed by calcining to form the solid solution (¶ [0018]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the materials in Burow et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sliwinski et al. discloses .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Applicants do not present any specific arguments for these rejections other than those that were addressed above. In light of the amendments to the claims, some rejections have been modified as set forth below.

Claims 14, 15, 17 – 20, 23 and 25 - 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 21 of U.S. Patent No. 8,636,974 in view of Park et al. (Coll Surf A Physicochem Eng Aspects, 2005 and Sliwinski et al. (US 2001/0022151).
The claims of US’974 recite a method that results in the production of titanium dioxide superfine particles, and additional metals can be present during the formation process that will result in the production of doped titanium dioxide particles (claims 1, 5 and 12). The produces particle can have a volume average primary particle size of 0.5 – 1000 nm (claim 17).
The claimed method results in the production of particles having the same structure as those required by the instant claims. However at least a partial coating with amorphous silicon oxide or the preparation of a solid solution of the resultant particles is not claimed.
2 particles are widely used in the paint, plastic and paper industries and as an absorber of UV-rays in the cosmetic industry, but the photocatalytic properties of these particles results in the easy oxidation and photodegradation of organic molecules (p 261, col 1). The coating of the particle surface with a stable oxide layer can capture radicals to prevent oxidation of organic molecules (p 261, col 1). The TiO2 particles were surrounded by an amorphous silica layer (p 262, col 1, ¶ 3) in a process that evenly coats the particles, in comparison to methods such as spraying of metal ion precursors that results in many defects on the surface of the TiO2 particle (p 261, col 2, ¶ 1).
Sliwinski et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to apply an amorphous silicon coating and to prepare a solid solution of the particles of US’974.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Park et al. discloses that coating of TiO2 particles with a layer such as amorphous silicon can decrease the ability of the photocatalytic TiO2 particles to oxidize and degrade organic molecules. The solid solution preparation can be used to prepare a formulation that is suitable for additional applications, such as camouflage paint, as disclosed by Sliwinski et al.
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim. 
Note that claims 15, 17 and 19 do not actually require the preparation of a dispersion but rather set forth the manner the comparison is made. 

Claims 14, 15, 17 – 20, 23 and 25 - 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 9,949,898 in view of Burow et al. (US 4,911,760), Baber et al. (Inhalation Toxicology, 2011) and Shimizu et al. (US 2013/0257035) optionally further in view of Sliwinski et al. (US 2001/0022151). 
The claims of US’898 recite silicon-oxide coated iron oxide particles with a particular molar absorption coefficient of the range 190 – 380 nm (claim 1). The coating can be amorphous silicon oxide (claim 8).
The presence of a second metal or metalloid compound in the particles, the particle size or a solid solution are not claimed.
Burow et al., Baber et al. and Shimizu et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second metal such as aluminum into the particles of US’898 to an environmentally friendly iron oxide pigment color with altered optical behavior as disclosed by Burow et al. and Shimizu et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the applied prior art teaches the presence of dopant such as aluminum alters the color of the iron oxide pigment and particles of nanometer size can be prepared as Baber et al. disclosed suitable sizes for particles.
Sliwinski et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the particles of US’898.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because solid solution preparation can be used to prepare a formulation that is suitable for additional applications, such as camouflage paint. 

Note that claims 15, 17 and 19 do not actually require the preparation of a dispersion but dispersions are used by Burow et al. to characterize various properties of the particles such as L*, a* and b*. 

Claims 14, 15, 17 – 20, 23 and 25 - 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 14 of U.S. Patent No. 10,182,975 in view of Burow et al. (US 4,911,760) and Shimizu et al. (US 2013/0257035) optionally further in view of Sliwinski et al. (US 2001/0022151). This rejection is MAINTAINED for the reasons of record set forth herein.
The claims of US’975 recite silicon-coated iron oxide particles with a primary particle diameter of 1 – 50 nm with a particular molar absorption coefficient of the range 190 – 380 nm (claim 1). The silicon oxide coating can be amorphous (claim 8).
The presence of a second metal or metalloid compound in the particles or a solid solution are not claimed.
Burow et al. and Shimizu et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second metal such as aluminum into the particles of US’975 to an environmentally friendly iron oxide pigment color with altered optical behavior as disclosed by Burow et al. and Shimizu et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected 
Sliwinski et al. is also discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the particles of US’975.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because solid solution preparation can be used to prepare a formulation that is suitable for additional applications, such as camouflage paint.
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim. 
Note that claims 15, 17 and 19 do not actually require the preparation of a dispersion but dispersions are used by Burow et al. to characterize various properties of the particles such as L*, a* and b*. 

Claims 14, 15, 17 – 20, 23 and 25 - 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,350,148 in view of Burow et al. (US 4,911,760) and Shimizu et al. (US 2013/0257035) optionally further in view of Sliwinski et al. (US 2001/0022151). This rejection is MAINTAINED for the reasons of record set forth herein.
The claims of US’148 recite a composition that includes silicon coated red iron oxide particles with a diameter of 1 - 50 nm (claim 1). That silicon oxide is amorphous (claim 1).

Burow et al. and Shimizu et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second metal such as aluminum into the particles of US’148 to an environmentally friendly iron oxide pigment color with altered optical behavior as disclosed by Burow et al. and Shimizu et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the applied prior art teaches the presence of dopant such as aluminum alters the color of the iron oxide pigment.
Sliwinski et al. is also discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the particles of US’148.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because solid solution preparation can be used to prepare a formulation that is suitable for additional applications, such as camouflage paint.
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim. 
Note that claims 15, 17 and 19 do not actually require the preparation of a dispersion but dispersions are used by Burow et al. to characterize various properties of the particles such as L*, a* and b*. 

Claims 14, 15, 17 – 20, 23 and 25 - 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 29 of U.S. Patent No. 10,400,107 in view of Burow et al. (US 4,911,760) and Shimizu et al. (US 2013/0257035) optionally further in view of Sliwinski et al. (US 2001/0022151). This rejection is MAINTAINED for the reasons of record set forth herein.
The claims of US’107 recite silicon-coated iron oxide particles (claim 1) and methods by which such particles can be produced. The size of the particles or aggregate of the particles can be 1 – 50 nm (claim 9). The silicon oxide compound coated n at least a part of the surface of the oxide particles can be amorphous (claim 10).
The presence of a second metal or metalloid compound in the particles or a solid solution are not claimed.
Burow et al. and Shimizu et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second metal such as aluminum into the particles of US’107 to an environmentally friendly iron oxide pigment color with altered optical behavior as disclosed by Burow et al. and Shimizu et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the applied prior art teaches the presence of dopant such as aluminum alters the color of the iron oxide pigment.
Sliwinski et al. is also discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the particles of US’107.  The person of ordinary skill in the art would have been motivated to make those modifications and 
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim. 
Note that claims 15, 17 and 19 do not actually require the preparation of a dispersion but dispersions are used by Burow et al. to characterize various properties of the particles such as L*, a* and b*. 

Claims 14, 15, 17 – 20, 23 and 25 - 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 10,835,458 in view of Burow et al. (US 4,911,760) and Shimizu et al. (US 2013/0257035) optionally further in view of Sliwinski et al. (US 2001/0022151). Application 15/571,194 issued as U.S. Patent No. 10,835,458 on November 17, 2020 since the mailing of the previous Office Action so this rejection has bene updated accordingly.
The claims of US’458 recite silicon oxide coated oxide particles and methods of making such particles with the amorphous silicon coating controls color characteristics of the resulting particles (claim 1). The particles can be less than 100 nm in size (claim 2). The coated particles can be zinc oxide (claim 2) or hematite (claim 5), an iron oxide compound.
The presence of a second metal or metalloid compound in the particles or a solid solution are not claimed.
Burow et al. and Shimizu et al. discussed above.

Sliwinski et al. is also discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the particles of US’458.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because solid solution preparation can be used to prepare a formulation that is suitable for additional applications, such as camouflage paint.
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim. 
Note that claims 15, 17 and 19 do not actually require the preparation of a dispersion but dispersions are used by Burow et al. to characterize various properties of the particles such as L*, a* and b*. 

Claims 14, 15, 17 – 20, 23 and 25 - 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 - 18 copending Application No. 15/559,342 in view of Burow et al. (US 4,911,760), Baber et al. (Inhalation 
The claims of US’342 recite a method of making and particles that are UV protective that comprise iron oxide particles with a primary particle diameter of less than 25 nm (claim 1).  
The presence of a second metal or metalloid compound in the particles, a silicon coating or a solid solution are not claimed.
Burow et al., Baber et al., Shimizu et al. and Sliwinski et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second metal such as aluminum into the particles of US’342 to an environmentally friendly iron oxide pigment color with altered optical behavior as disclosed by Burow et al. and Shimizu et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the applied prior art teaches the presence of dopant such as aluminum alters the color of the iron oxide pigment.
The presence of a silicon coating layer is not claimed.
Baber et al. and Sliwinski et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to apply a silicon coating and to prepare a solid solution of the particles of US’342.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Baber et al. discloses that coating of metal nanoparticles protected the particles from acid erosion, resulting in decreased escalation in soluble metal ions after such exposure that would translate to reduced cytotoxicity and cellular influence on human airway epithelial cells. Such considerations are important not only for application in which there is deliberate exposure to a 
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim. 
Note that claims 15, 17 and 19 do not actually require the preparation of a dispersion but dispersions are used by Burow et al. to characterize various properties of the particles such as L*, a* and b*. 
This is a provisional nonstatutory double patenting rejection.

Claims 14, 15, 17 – 20, 23 and 25 - 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33 - 43 of copending Application No. 16/306,098 in view of Burow et al. (US 4,911,760) and Shimizu et al. (US 2013/0257305) optionally further in view of Sliwinski et al. (US 2001/0022151). This rejection is MAINTAINED for the reasons of record set forth herein.
The claims of US’098 recite a silicon compound-coated oxide particle where in the oxide particle can be iron oxide, zinc oxide or cerium oxide (claim 33). Various bond ratios alter properties of the final particles such as the color characteristics (claim 33). The diameter of the particles or agglomerate of the particles can be 1 – 50 nm (claim 34). The silicon compound forming the coating can be amorphous silicon oxide (claim 35).  
The presence of a second metal or metalloid compound in the particles or a solid solution are not claimed.

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second metal such as aluminum into the particles of US’098 to an environmentally friendly iron oxide pigment color with further altered optical behavior as disclosed by Burow et al. and Shimizu et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the applied prior art teaches the presence of dopant such as aluminum alters the color of the iron oxide pigment.
Sliwinski et al. are also discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the particles of US’098.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because solid solution preparation can be used to prepare a formulation that is suitable for additional applications, such as camouflage paint.
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim. 
Note that claims 15, 17 and 19 do not actually require the preparation of a dispersion but dispersions are used by Burow et al. to characterize various properties of the particles such as L*, a* and b*. 
This is a provisional nonstatutory double patenting rejection.

Claims 14, 15, 17 – 20, 23 and 25 - 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/306,225 in view of Burow et al. (US 4,911,760), Baber et al. (Inhalation Toxicol, 2011) and Shimizu et al. (US 2013/0257035) optionally further in view of Sliwinski et al. (US 2001/0022151). 
The claims of US’225 recite methods for producing oxide particles with controlled characteristics arising from control the ratio of different bond types in the particles (claim 1). The oxide particles or agglomerate of the oxide particles can have a diameter of 1 – 50 nm (claim 13). At least part of the surface of the particles can be coated with a silicon compound (claim 12). 
The presence of a second metal or metalloid compound in the metal oxide particles such as iron oxide, that the coating silicon compound is amorphous or a solid solution are not claimed.
Burow et al. and Shimizu et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second metal such as aluminum into the particles of US’225 made of iron oxide to prepare to an environmentally friendly iron oxide pigment color as disclosed by Burow et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the applied prior art teaches the presence of dopant such as aluminum alters the color of the iron oxide pigment.
Baber et al. and Sliwinski et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to apply a silicon coating and to prepare a solid solution of 
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim. 
Note that claims 15, 17 and 19 do not actually require the preparation of a dispersion but dispersions are used by Burow et al. to characterize various properties of the particles such as L*, a* and b*. 
This is a provisional nonstatutory double patenting rejection.

Claims 14, 15, 17 – 20, 23 and 25 - 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 8, 11 – 14, 16, 17, 19 and 24 of copending Application No. 16/306,446 in view of Burow et al. (US 4,911,760) and Shimizu et al. (US 2013/0257035) optionally further in view of Sliwinski et al. (US 2001/0022151). This rejection is MAINTAINED for the reasons of record set forth herein.

The presence of a second metal or metalloid compound in oxide particles such as iron oxide or a solid solution are not claimed.
Burow et al. and Shimizu et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second metal such as aluminum into the metal oxide particles of US’446 made from iron oxide to prepare to an environmentally friendly iron oxide pigment color with altered optical behavior as disclosed by Burow et al. and Shimizu et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the applied prior art teaches the presence of dopant such as aluminum alters the color of the iron oxide pigment.
Sliwinski et al. is also discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the particles of US’446.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because solid solution preparation can be used to prepare a formulation that is suitable for additional applications, such as camouflage paint.
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of 
Note that claims 15, 17 and 19 do not actually require the preparation of a dispersion but dispersions are used by Burow et al. to characterize various properties of the particles such as L*, a* and b*. 
This is a provisional nonstatutory double patenting rejection.

Claims 14, 15, 17 – 20, 23 and 25 - 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of copending Application No. 16/485,746 in view of Baber et al. (Inhalation Toxicol, 2011).
The claims of US’746 recite silicon doped metal oxide particles which read on the structure of the particles of the instant claims, with altered average molar absorption coefficients compared to the undoped particles (claim 1). The particles can be solid solution particles (claim 1) and can have an average primary particle diameter of 1 - 100 nm (claim 9). At least one of the metals can be Fe (claim 6)
The presence of a silicon coating layer is not claimed.
Baber et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a silicon oxide coating on the particles of US’746. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Baber et al. discloses that coating of metal nanoparticles protected the particles from acid erosion, resulting in decreased escalation in soluble metal ions after such exposure that would translate to reduced cytotoxicity and cellular influence on human airway epithelial cells. Such considerations are important not 
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim. 
Note that claims 15, 17 and 19 do not actually require the preparation of a dispersion but rather set forth the manner the comparison is made.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Nissa M Westerberg/Primary Examiner, Art Unit 1618